
	

113 S281 IS: Farm Program Integrity Act of 2013
U.S. Senate
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 281
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2013
			Mr. Grassley (for
			 himself, Mr. Johnson of South Dakota,
			 Mr. Enzi, and Mr. Brown) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to restore
		  integrity to and strengthen payment limitation rules for commodity payments and
		  benefits.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Farm Program Integrity Act of
			 2013.
		2.Payment
			 limitations
			(a)In
			 generalSection 1001 of the
			 Food Security Act of 1985 (7 U.S.C. 1308) is amended—
				(1)in subsection
			 (a), by striking paragraph (3) and inserting the following:
					
						(3)Legal
				entity
							(A)In
				generalThe term legal entity means—
								(i)an organization
				that (subject to the requirements of this section and section 1001A) is
				eligible to receive a payment under a provision of law referred to in
				subsection (b), (c), or (d);
								(ii)a corporation,
				joint stock company, association, limited partnership, limited liability
				company, limited liability partnership, charitable organization, estate,
				irrevocable trust, grantor of a revocable trust, or other similar entity (as
				determined by the Secretary); and
								(iii)an organization
				that is participating in a farming operation as a partner in a general
				partnership or as a participant in a joint venture.
								(B)ExclusionThe
				term legal entity does not include a general partnership or joint
				venture.
							;
				(2)by striking
			 subsections (b) through (d) and inserting the following:
					
						(b)Limitation on
				payments for covered commodities and peanutsThe total amount of
				payments received, directly or indirectly, by a person or legal entity for any
				crop year for 1 or more covered commodities and peanuts under title I of the
				Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8701 et seq.) (or a
				successor provision) may not exceed $125,000, of which—
							(1)not more than
				$75,000 may consist of marketing loan gains and loan deficiency payments under
				subtitle B or C of title I of the Food, Conservation, and Energy Act of 2008 (7
				U.S.C. 8731 et seq.) (or a successor provision); and
							(2)not more than
				$50,000 may consist of any other payments made for covered commodities and
				peanuts under title I of the Food, Conservation, and Energy Act of 2008 (7
				U.S.C. 8702 et seq.) (or a successor provision).
							(c)Spousal
				equity
							(1)In
				generalNotwithstanding subsection (b), except as provided in
				paragraph (2), if a person and the spouse of the person are covered by
				paragraph (2) and receive, directly or indirectly, any payment or gain covered
				by this section, the total amount of payments or gains (as applicable) covered
				by this section that the person and spouse may jointly receive during any crop
				year may not exceed an amount equal to twice the applicable dollar amounts
				specified in subsection (b).
							(2)Exceptions
								(A)Separate
				farming operationsIn the case of a married couple in which each
				spouse, before the marriage, was separately engaged in an unrelated farming
				operation, each spouse shall be treated as a separate person with respect to a
				farming operation brought into the marriage by a spouse, subject to the
				condition that the farming operation shall remain a separate farming operation,
				as determined by the Secretary.
								(B)Election to
				receive separate paymentsA married couple may elect to receive
				payments separately in the name of each spouse if the total amount of payments
				and benefits described in subsection (b) that the married couple receives,
				directly or indirectly, does not exceed an amount equal to twice the applicable
				dollar amounts specified in those
				subsections.
								;
				(3)in paragraph
			 (3)(B) of subsection (f), by adding at the end the following:
					
						(iii)Irrevocable
				trustsIn promulgating regulations to define the term legal
				entity as the term applies to irrevocable trusts, the Secretary shall
				ensure that irrevocable trusts are legitimate entities that have not been
				created for the purpose of avoiding a payment
				limitation.
						;
				and
				(4)in subsection
			 (h), in the second sentence, by striking or other entity and
			 inserting or legal entity.
				(b)Conforming
			 amendments
				(1)Section 1001 of
			 the Food Security Act of 1985 (7 U.S.C. 1308) is amended—
					(A)in subsection
			 (e), by striking subsections (b) and (c) each place it appears
			 in paragraphs (1) and (3)(B) and inserting subsection
			 (b);
					(B)in subsection
			 (f)—
						(i)in paragraph (2),
			 by striking Subsections (b) and (c) and inserting
			 Subsection (b);
						(ii)in paragraph
			 (4)(B), by striking subsection (b) or (c) and inserting
			 subsection (b);
						(iii)in paragraph
			 (5)—
							(I)in subparagraph
			 (A), by striking subsection (d); and
							(II)in subparagraph
			 (B), by striking subsection (b), (c), or (d) and inserting
			 subsection (b); and
							(iv)in paragraph
			 (6)—
							(I)in subparagraph
			 (A), by striking Notwithstanding subsection (d), except as provided in
			 subsection (g) and inserting Except as provided in subsection
			 (f); and
							(II)in subparagraph
			 (B), by striking subsections (b), (c), and (d) and inserting
			 subsection (b);
							(C)in subsection
			 (g)—
						(i)in paragraph
			 (1)—
							(I)by striking
			 subsection (f)(6)(A) and inserting subsection
			 (e)(6)(A); and
							(II)by striking
			 subsection (b) or (c) and inserting subsection
			 (b); and
							(ii)in paragraph
			 (2)(A), by striking subsections (b) and (c) and inserting
			 subsection (b); and
						(D)by redesignating
			 subsections (e) through (h) as subsections (d) through (g),
			 respectively.
					(2)Section 1001A of
			 the Food Security Act of 1985 (7 U.S.C. 1308–1) is amended—
					(A)in subsection
			 (a), by striking subsections (b) and (c) of section 1001 and
			 inserting section 1001(b); and
					(B)in subsection
			 (b)(1), by striking subsection (b) or (c) of section 1001 and
			 inserting section 1001(b).
					(3)Section 1001B(a)
			 of the Food Security Act of 1985 (7 U.S.C. 1308–2(a)) is amended in the matter
			 preceding paragraph (1) by striking subsections (b) and (c) of section
			 1001 and inserting section 1001(b).
				(c)ApplicationThe
			 amendments made by this section shall apply beginning with the 2014 crop
			 year.
			3.Payments limited
			 to active farmersSection
			 1001A of the Food Security Act of 1985 (7 U.S.C. 1308–1) is amended—
			(1)in subsection
			 (b)(2)—
				(A)by striking
			 or active personal management each place it appears in
			 subparagraphs (A)(i)(II) and (B)(ii); and
				(B)in subparagraph
			 (C), by striking , as applied to the legal entity, are met by the legal
			 entity, the partners or members making a significant contribution of personal
			 labor or active personal management and inserting are met by
			 partners or members making a significant contribution of personal labor, those
			 partners or members; and
				(2)in subsection
			 (c)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking subparagraph (A) and inserting the following:
						
							(A)the landowner
				share-rents the land at a rate that is usual and
				customary;
							;
					(ii)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 and; and
					(iii)by adding at
			 the end the following:
						
							(C)the share of the
				payments received by the landowner is commensurate with the share of the crop
				or income received as
				rent.
							;
					(B)in paragraph
			 (2)(A), by striking active personal management or;
				(C)in paragraph
			 (5)—
					(i)by
			 striking (5) and all that follows through
			 (A) In
			 general.—A person and inserting the following:
						
							(5)Custom farming
				servicesA
				person
							;
					(ii)by
			 inserting under usual and customary terms after
			 services; and
					(iii)by striking
			 subparagraph (B); and
					(D)by adding at the
			 end the following:
					
						(7)Farm
				managersA person who otherwise meets the requirements of this
				subsection other than (b)(2)(A)(i)(II) shall be considered to be actively
				engaged in farming, as determined by the Secretary, with respect to the farming
				operation, including a farming operation that is a sole proprietorship, a legal
				entity such as a joint venture or general partnership, or a legal entity such
				as a corporation or limited partnership, if the person—
							(A)makes a
				significant contribution of management to the farming operation necessary for
				the farming operation, taking into account—
								(i)the size and
				complexity of the farming operation; and
								(ii)the management
				requirements normally and customarily required by similar farming
				operations;
								(B)(i)is the only person in
				the farming operation qualifying as actively engaged in farming by using the
				farm manager special class designation under this paragraph; and
								(ii)together with any other persons in
				the farming operation qualifying as actively engaged in farming under
				subsection (b)(2) or as part of a special class under this subsection, does not
				collectively receive, directly or indirectly, an amount equal to more than the
				applicable limits under section 1001(b);
								(C)does not use the
				management contribution under this paragraph to qualify as actively engaged in
				more than 1 farming operation; and
							(D)manages a farm
				operation that does not substantially share equipment, labor, or management
				with persons or legal entities that with the person collectively receive,
				directly or indirectly, an amount equal to more than the applicable limits
				under section
				1001(b).
							.
				
